Silverman, J. (concurring in part).
I wish to record my view that section 236 (part B, subd 6, par b) of the Domestic Relations Law applies to orders for temporary maintenance, and that the order appealed from is deficient in failing to comply with that section. That statute provides: “In any decision made pursuant to this subdivision, the court shall set forth the factors it considered and the reasons for its decision and such may not be waived by either party or counsel.” “[TJhis subdivision” is subdivision 6 “Maintenance” and includes the grant of “temporary maintenance”. Special Term has failed to comply with that provision. However, it may be that the statement in the. majority memorandum as to the reasons for our decision remedies that defect.